Citation Nr: 1339082	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  09-41 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from May 1967 to April 1969.  The Veteran died in September 2003.  The appellant is the Veteran's mother.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, NY.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially the Board notes that the death certificate of record indicates the Veteran died on September [redacted], 2003 of metastatic clear cell carcinoma.  The appellant has claimed entitlement to Dependency and Indemnity Compensation (DIC) based upon service connection of the cause of the Veteran's death.

In its May 2013 Appellant's Brief, the appellant's representative requested that, if the Board was not able to grant the claim, it obtain an independent medical opinion from an expert outside the VA as the evidence is in conflict as to the etiology of the clear cell cancer and its relationship to the Veteran's service and service-connected conditions.  The Board agreed that a medical opinion was needed to decide the case but determined that a VA medical expert opinion was acceptable in the present case.  Consequently, in July 2013, the Board requested a VA medical expert opinion from an oncologist pursuant to VHA Directive 1602-1 dated February 4, 2013.  

The Board requested that the VA medical expert provide opinions as to the origin of the Veteran's metastatic clear cell carcinoma and then provide an opinion as to the likelihood it was etiologically related to his herbicide exposure during active military service.  If the answer to that question was negative, then the VA medical expert was asked to render an opinion as to the likelihood that the Veteran's clear cell carcinoma was caused by or aggravated by his service-connected diabetes mellitus, type II.

In September 2013, the Board received a report from an Attending Physician in Hematology/Oncology with the VA Eastern Colorado Health Care System.  The physician indicated that he had reviewed the medical case of the Veteran in regards to the questions asked; however, he stated that the records furnished to him are not sufficient in detail, lacking both the actual radiology scan reports, pathology reports, results of any immunostains on the biopsy tissue or the original hospitalization records from June 2003 (at which time his initial biopsy was performed) to be able to determine the primary site of origin.  Thus, he could not render an opinion as to the first question.  The physician also stated that, as to the second question, it was difficult to decisively answer it due to the inability to provide an opinion as to the origins of the metastatic clear cell carcinoma, although he did provide some speculation that there may be a relationship depending on the site of the primary lesion.  He ended his report by stating that, if "more information can be found from the records not furnished on the low attenuation lesion in the liver (i.e., if one could actually read the complete CT report with reference to whether or not the lesions was vascular or hypovascular, intrahepatic or not, etc...) or the pathology immunostains report (pattern that would suggest a liver origin for the metastases)" then an opinion could be rendered as to the likelihood that the clear cell carcinoma was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II. 


The Board notes that, in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court of Appeals for Veterans Claims (Court) stated that its "precedent establishes that the duty to assist requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim.  The cases... hold that where an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information."   Id. at 388, citing to Green v. Derwinski, 1 Vet. App. 121 (1991), and Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Consequently, given the VA physician's statement that more specific evidence is needed for him to render the requested opinions, remand is necessary to try to obtain such evidence.

Moreover, the Board notes that the Veteran's treatment for his metastatic clear cell carcinoma was all at the VA Medical Center in Brooklyn, New York.  A review of the VA treatment records in the claims file clearly demonstrates that the Veteran was hospitalized from June 9th to the 27th in 2003 at which time he was diagnosed to have metastatic cancer, primary unknown.  Although the Veteran was admitted on June 9th, the first treatment records relating to that period of hospitalization in the claims file are not until June 26th.  Furthermore, although there appear to be some pathology, CT and MRI reports, it appears from the discharge summary that there were more studies conducted, the reports of which are not of record.  Furthermore, the VA physician mentioned that there is no complete report of the CT scan of the liver.

Furthermore, the Board notes that the Court has held that VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Consequently, the Board finds that remand is warranted in order to obtain all treatment records relating to the Veteran's treatment for his metastatic clear cell carcinoma starting in June 2003, especially those identified by the VA physician.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Associate with the claims file all medical records from the VA Medical Center in Brooklyn, New York, from June to September of 2003 relating to his treatment and diagnosis of metastatic clear cell carcinoma.  Specifically, the treatment records obtained should include all radiology scan reports, pathology reports, results of any immunostains on the biopsy tissue, and all records for the original hospitalization from June 9, 2003, to June 27, 2003.  In addition, any additional treatment records should be included that tend to provide more information on the low attenuation lesion in the liver (i.e., the complete CT report with reference to whether or not the lesions was vascular or hypovascular, intrahepatic or not, etc...) or the pathology immunostains report (pattern that would suggest a liver origin for the metastases).

2.  Thereafter, the appellant's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the appellant and her representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



